 
 
I 
111th CONGRESS
1st Session
H. R. 3181 
IN THE HOUSE OF REPRESENTATIVES 
 
July 10, 2009 
Mr. Sablan (for himself, Mr. Abercrombie, Ms. Bordallo, Mrs. Christensen, Mr. Faleomavaega, Mr. Fattah, Mr. Grijalva, Mr. Hare, Ms. Hirono, Mr. Kildee, Mr. George Miller of California, Mr. Pierluisi, Mr. Polis of Colorado, Mr. Scott of Virginia, Ms. Titus, Ms. Woolsey, and Mr. Wu) introduced the following bill; which was referred to the Committee on Education and Labor
 
A BILL 
To amend the Workforce Investment Act of 1998 to permit the establishment of Jobs Corps centers in territories of the United States. 
 
 
1.Eligibility of territories for Jobs Corps centersSection 147(a) of the Workforce Investment Act of 1998 (29 U.S.C. 2887(a)) is amended—
(1)in paragraph (1)(A), by inserting or similar agency of an outlying area, after local agency; and
(2)in paragraph (2)(B)(i)(III), by inserting (or outlying area) after State.   
 
